Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
28, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00134-CV

                  ROSALE VICTORIA DUFFEY, Appellant

                                        V.

                    CURRY PATRICK DUFFEY, Appellee

                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-173048


                          MEMORANDUM OPINION

      This is an appeal from a final order signed December 14, 2018. On January
22, 2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.